DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Chou (US 2019/0278058)
Regarding claim 1, Chou discloses an optical element having stray light suppression structure (see Fig 21), including a main body, the main body being ring-shaped and defining an axial direction, the main body having an inner peripheral face and an outer peripheral face (see Fig 2; Para [0035]; main body is annular and has an inner and outer surface), the main body being adapted for being arranged inside a lens mount wherein the outer peripheral face of the main body connects to an inner wall of the lens mount, the main body having a first end and a second end along the axial direction (see Fig 21; Para [0109]; main body 100 in a lens mount connected to inner wall of lens mount having a first and second end), the main body having a plurality of stray light suppression structures on the inner peripheral face, the stray light suppression structures being spacedly arranged around the axial direction (see Fig 6; Para [0060]; structures 12 are disposed on the inner surface 111 and are spaced equally around axial direction), a surface of each of the stray light suppression structures being non-coplanar with the inner peripheral face (see Fig 6; Para [0060-0061]; a face of each of the structures 12 is non-coplanar with the inner peripheral face), each of the stray light suppression structures having a third end closer to the first end and a fourth end closer to the second end, each of the stray light suppression structures having an extension path at least partially nonoverlapping a line defined from the third end to the fourth end (see Fig 6; Para [0060-0061]; light suppression structures 12 extend from a third/top end to a fourth/bottom end of structure 12 wherein a third end is top end closest to first end of main body and fourth end is bottom end closest to bottom end of structure).
Regarding claim 2, Chou discloses the optical element having stray light suppression structure of claim 1 (see Fig 21), wherein each of the stray light suppression structures is V-shaped (see Fig 6; Para [0060]; structures 12 are shaped like V).
Regarding claim 4, Chou discloses the optical element having stray light suppression structure of claim 1 (see Fig 21), wherein each of the stray light suppression structures is zigzag (see Fig 15; Para [0086-0088]; structures 42 zigzag from top to bottom).
Regarding claim 5, Chou discloses the optical element having stray light suppression structure of claim 2 (see Fig 21), wherein each of the stray light suppression structures includes two segments connected together, an angle between the two segments is larger than or smaller than 180 degrees (see Fig 6; Para [0060]; structure 12 extends vertical down vertically from top and then a second segment extends horizontally towards axis).
Regarding claim 6, Chou discloses the optical element having stray light suppression structure of claim 4 (see Fig 21), wherein each of the stray light suppression structures includes three segments connected sequently, an angle between any two adjacent ones of the segments is larger than or smaller than 180 degrees (see Fig 6; Para [0060]; segment 1212 extends downward then segment 1111a extends horizontally then third segment of 12 extends further downward).
Regarding claim 8, Chou discloses the optical element having stray light suppression structure of claim 1 (see Fig 21), wherein each of the stray light suppression structures is a groove, the groove has a radial cross-section which is reversed triangle (see Fig 6; Para [0060]; the groove formed from structures 12 looks like a reversed triangle shape). 
Regarding claim 9, Chou discloses the optical element having stray light suppression structure of claim 1 (see Fig 21), wherein each of the stray light suppression structures is a groove, the groove has a radial cross-section which is trapezoid narrower at an opening and wider at a bottom (see Fig 19; Para [0105]; groove is trapezoidal in shape with narrower portion at top of opening and wider at bottom of opening).
Regarding claim 10, Chou discloses an optical element having stray light suppression structure (see Fig 21), including a main body, the main body defining an axial direction, the main body having an optical portion at a center thereof, the main body further having a dispersing portion surrounding the optical portion, the main body having a plurality of stray light suppression structures on the dispersing portion (see Figs 21 and 16; Para [0101]; a main body having a center optical hole and a dispersing portion having structures 52), the stray light suppression structures being spacedly arranged around the axial direction (see Fig 6; Para [0060]; structures 12 are disposed on the inner surface 111 and are spaced equally around axial direction), a surface of each of the stray light suppression structures being non-coplanar with the inner peripheral face (see Fig 6; Para [0060-0061]; a face of each of the structures 12 is non-coplanar with the inner peripheral face), each of the stray light suppression structures having a third end closer to the first end and a fourth end closer to the second end, each of the stray light suppression structures having an extension path at least partially nonoverlapping a line defined from the third end to the fourth end (see Fig 6; Para [0060-0061]; light suppression structures 12 extend from a third/top end to a fourth/bottom end of structure 12 wherein a third end is top end closest to first end of main body and fourth end is bottom end closest to bottom end of structure).
Regarding claim 11, Chou discloses the optical element having stray light suppression structure of claim 10 (see Fig 21), wherein each of the stray light suppression structures is V-shaped (see Fig 6; Para [0060]; structures 12 are shaped like V).
Regarding claim 13, Chou discloses the optical element having stray light suppression structure of claim 10 (see Fig 21), wherein each of the stray light suppression structures is zigzag (see Fig 15; Para [0086-0088]; structures 42 zigzag from top to bottom).
Regarding claim 14, Chou discloses the optical element having stray light suppression structure of claim 11 (see Fig 21), wherein each of the stray light suppression structures includes two segments connected together, an angle between the two segments is larger than or smaller than 180 degrees (see Fig 6; Para [0060]; structure 12 extends vertical down vertically from top and then a second segment extends horizontally towards axis).
Regarding claim 15, Chou discloses the optical element having stray light suppression structure of claim 13 (see Fig 21), wherein each of the stray light suppression structures includes three segments connected sequently, an angle between any two adjacent ones of the segments is larger than or smaller than 180 degrees (see Fig 6; Para [0060]; segment 1212 extends downward then segment 1111a extends horizontally then third segment of 12 extends further downward).
Regarding claim 17, Chou discloses the optical element having stray light suppression structure of claim 10 (see Fig 21), wherein each of the stray light suppression structures is a groove, the groove has a radial cross-section which is reversed triangle (see Fig 6; Para [0060]; the groove formed from structures 12 looks like a reversed triangle shape). 
Regarding claim 18, Chou discloses the optical element having stray light suppression structure of claim 10 (see Fig 21), wherein each of the stray light suppression structures is a groove, the groove has a radial cross-section which is trapezoid narrower at an opening and wider at a bottom (see Fig 19; Para [0105]; groove is trapezoidal in shape with narrower portion at top of opening and wider at bottom of opening).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2019/0278058) in view of Lin (US 2016/0349476).
Regarding claim 3, Chou discloses the optical element having stray light suppression structure of claim 1 (see Fig 21). Chou does not disclose wherein each of the stray light suppression structures is S-shaped. Chou and Lin are related because both disclose optical elements having light suppression structures. 
Lin discloses an optical element (see Fig 1C) discloses the optical element having stray light suppression structure of claim 1, wherein each of the stray light suppression structures is S-shaped (see Fig 1C; Para [0047]; elements 150 S-shaped).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chou with discloses the optical element having stray light suppression structure of claim 1, wherein each of the stray light suppression structures is S-shaped of Lin for the purposes of improving the amount of sequestered ambient light through changing the structural contour. 
Regarding claim 12, Chou discloses the optical element having stray light suppression structure of claim 10 (see Fig 21). Chou does not disclose wherein each of the stray light suppression structures is S-shaped. Chou and Lin are related because both disclose optical elements having light suppression structures. 
Lin discloses an optical element (see Fig 1C) discloses the optical element having stray light suppression structure of claim 1, wherein each of the stray light suppression structures is S-shaped (see Fig 1C; Para [0047]; elements 150 S-shaped).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chou with discloses the optical element having stray light suppression structure of claim 1, wherein each of the stray light suppression structures is S-shaped of Lin for the purposes of improving the amount of sequestered ambient light through changing the structural contour. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2019/0278058) in view of Kyoto (US 2022/0045471).
Regarding claim 7, Chou discloses the optical element having stray light suppression structure of claim 1 (see Fig 21). Chou does not disclose wherein each of the stray light suppression structures is a groove, a bottom of the groove has a radial cross-section which is concave arc-shaped. Chou and Kyoto are related because both disclose optical elements having light suppression structures. 
Kyoto discloses an optical element (see Fig 2) wherein each of the stray light suppression structures is a groove, a bottom of the groove has a radial cross-section which is concave arc-shaped (see Fig 2; Para [0027]; grooves have an arc-shaped cross-section)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chou with wherein each of the stray light suppression structures is a groove, a bottom of the groove has a radial cross-section which is concave arc-shaped of Kyoto for the purposes of improving the amount of sequestered ambient light through changing the structural contour.  
Regarding claim 16, Chou discloses the optical element having stray light suppression structure of claim 10 (see Fig 21). Chou does not disclose wherein each of the stray light suppression structures is a groove, a bottom of the groove has a radial cross-section which is concave arc-shaped. Chou and Kyoto are related because both disclose optical elements having light suppression structures. 
Kyoto discloses an optical element (see Fig 2) wherein each of the stray light suppression structures is a groove, a bottom of the groove has a radial cross-section which is concave arc-shaped (see Fig 2; Para [0027]; grooves have an arc-shaped cross-section)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chou with wherein each of the stray light suppression structures is a groove, a bottom of the groove has a radial cross-section which is concave arc-shaped of Kyoto for the purposes of improving the amount of sequestered ambient light through changing the structural contour.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou (US 2019/0324172) discloses an optical element with stray light suppression structures having a V shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872